Exhibit 10.3

KEITHLEY INSTRUMENTS, INC.
2002 STOCK INCENTIVE PLAN

RESTRICTED UNIT AWARD AGREEMENT

This restricted unit award agreement (the “Agreement”) is made as of this
     day of      , 20     (the “Award Date”), between Keithley Instruments,
Inc., an Ohio corporation (the “Company”), and that key employee of the Company
named at the bottom of this Agreement (“Key Employee”). Subject to the terms,
conditions and limitations set forth in this Agreement (including, without
limitation, the vesting provisions of paragraph 5 hereof), Key Employee hereby
is granted and awarded      restricted units, with each such unit representing
the economic value of a common share of the Company (the “Award”). When and
whether Company common shares are issued to or in respect of Key Employee (if
any) as a result of this Award shall be determined strictly in accordance with
this Agreement, subject to the general provisions of the Plan.

All rights arising under or in connection with this Agreement shall expire on
     , 20     , or if earlier, such earlier date as is specified in this
Agreement (the “Expiration Date”). This Agreement (including any and all
incorporated Exhibits hereto) is subject to the terms and conditions of the
Keithley Instruments, Inc. 2002 Stock Incentive Plan, as amended and then in
effect (the “Plan”). The Plan’s terms and conditions are incorporated herein by
this reference. Additional terms and conditions of this Agreement are as
follows:



  1.   Issuance & Transfer of Common Shares and Other Amounts and Rights. In the
event the restricted units evidenced by this Award vest as provided in paragraph
5 hereof, then as soon as practicable thereafter the Company shall transfer and
issue to Key Employee (or such other person as may then be entitled hereunder)
those Company common shares that such units represent.



  2.   Tax, Withholding Matters. Any Key Employee or other person receiving
Company common shares in connection with the vesting of restricted units in
accordance with Paragraph 5 hereof shall provide for the satisfaction of all
applicable federal, state and local withholding taxes and assessments arising in
respect of such issuance and transfer of shares; the amount of such withholding
taxes and assessments shall be determined by the Company, acting in its sole
discretion (the “Total Withholding”). Upon request, the Company shall provide
Key Employee with the information needed to determine the Total Withholding. The
Total Withholding shall be paid with cash or check, or with a surrender of
Company common shares having a fair market value on the date of transfer equal
to that portion of the Total Withholding for which payment in cash or check is
not made. The Committee may, in its sole discretion, specify other methods for
transferring Company common shares in satisfaction of Final Awards, but any such
specification shall only be made in writing.



  3.   Interests Not Transferable. Any and all Awards made hereunder shall not
be transferable or assignable, or capable of alienation or anticipation, by Key
Employee except as otherwise expressly permitted by the Plan. Likewise, except
as specifically provided in the Plan, Company common shares issued hereunder
shall only be issued to Key Employee or his personal representative (except in
the event of Key Employee’s death or disability, in which event
otherwise-issuable Company common shares owed to Key Employee at death or
disability shall be issued only to or for Key Employee’s estate (in the case of
death) or to Key Employee’s legal representative (in the case of disability)).



  4.   Units Carry No Dividend or Voting Rights. Awards made hereunder are at
all times subject to all restrictions contained in this Agreement and in the
Plan. Key Employee shall not have, or accrue, any shareholder rights as a result
of being credited with units hereunder in respect of an Award. The right to
receive dividends, and to vote or otherwise assert shareholders’ rights, shall
only arise and accrue as and when Company common shares are issued and
transferred to Key Employee in accordance with, and in satisfaction of, the
Company’s obligations under the terms of the Plan and this Agreement. Key
Employee understands and acknowledges that the Committee, acting in its sole
discretion, may require Key Employee, or his successor, to represent and warrant
that he will comply with all applicable laws and regulations or confirm certain
factual matters, if requested by the Company’s legal counsel.



  5.   Vesting, Expiration and Termination Rules. The units awarded hereunder
will fully vest on the fourth (4th) anniversary of the Award Date, subject to
the provisions of Paragraph 7 hereof (the “Vesting Date”). Notwithstanding the
preceding sentence, in the event Key Employee’s employment by the Company
terminates (including any employment with Company subsidiaries and affiliates
whose financial results are reported on a consolidated basis with the Company)
prior to the Vesting Date, regardless of the reason(s) therefor, all Key
Employee’s rights hereunder shall terminate immediately and be extinguished, and
thereafter shall have no value.



  6.   Coordination With Other Rules. None of the terms, conditions or
provisions in this Agreement shall be interpreted or applied to cause any common
share of the Company, issued in connection with this Agreement, not to be a
fully paid and non-assessable common share of the Company.



  7.   Forfeiture; Set Off & Recoupment. Notwithstanding any other provision of
this Agreement or the Plan, Key Employee’s rights hereunder with respect to the
Award evidenced hereby (whether or not then vested, and regardless of the number
of units, or Company common shares, represented thereby) shall immediately
terminate, and otherwise be subject to forfeiture, set off, reduction, and
recoupment for and against any claims the Company may have or asserts against
Key Employee. Without limiting the generality of the preceding sentence, any of
the following actions by Key Employee, taken while employed by the Company or
within the three (3)-year period commencing with the cessation of Key Employee’s
Company employment, shall terminate immediately Key Employee’s rights under this
Agreement and under the Plan, and shall presumptively be deemed to damage the
Company in an amount at least equal to the value of the Company common shares
comprising this Award and thereafter be subject to set off, reduction and
recoupment by the Company:



  a)   Any direct or indirect disclosure or publication (or, during the three
(3)-year period commencing with the cessation of Key Employee’s Company
employment, any use) by Key Employee of any Company trade secret or confidential
information;



  b)   Any material violation by Key Employee of the terms of any written
agreement between Key Employee and the Company;



  c)   Any action by Key Employee, taken in direct or indirect competition with
the Company (including, without limitation, any solicitation or acceptance by
Key Employee of any employment, agency, consultation or affiliation agreement,
arrangement or understanding, involving any competitor of the Company, or any
subsidiary or affiliate thereof, determined as of the earlier of the date of
such action or the date of the cessation of Key Employee’s Company employment);
or



  d)   Any attempt by Key Employee to induce any Company employee or any
consultant, agent or sub-agent under contract with the Company to terminate his
or her employment or other contractual relationship with the Company; and/or

In the event of any violation by Key Employee of any of subparagraphs (a), (b),
(c) or (d) hereof, the Award evidenced herby (whether or not then vested) shall
immediately terminate, be extinguished and forfeited, and have no further
effect. In addition, with respect to all units awarded hereunder, and with
respect to any Company common shares issued or expected to be issued in
connection with this Award, Key Employee shall promptly forfeit, relinquish and
surrender to the Company all gains, profits, and income Key Employee has
realized from such Award, without regard to the form(s) such gains, profits and
income take(s). Any failure by the Company to assert its set off, forfeiture and
recoupment rights under this paragraph with respect to specific claims against
Key Employee shall not waive, or operate to waive, the Company’s right to later
assert its rights hereunder with respect to other or subsequent claims against
Key Employee.



  8.   Choice of Law; Consent to Jurisdiction. Key Employee hereby consents and
agrees that Ohio law controls the parties’ procedural and substantive rights and
obligations under this Agreement, and also consents and agrees to the
jurisdiction of the state court of general jurisdiction sitting in Cuyahoga
County, Ohio, as the exclusive forum for resolving all claims and issues arising
under, out of, or in respect of, this Agreement.



  9.   Severability; Survival of Certain Provisions. The unenforceability of one
(1) or more of the provisions in this Agreement shall not vitiate or render void
or unenforceable the remaining provisions of this Agreement; rather, such
remaining provisions will remain fully enforceable to the extent permitted by
law. Notwithstanding any contrary provision contained in the Plan or this
Agreement, the provisions of paragraph 8 hereof shall specifically survive the
termination, lapse or expiration of the Plan and/or this Agreement.



  10.   Definitions. Unless otherwise defined in this Agreement, capitalized
terms will have the same meanings given them in the Plan.

KEITHLEY INSTRUMENTS, INC.

     
DATE OF AWARD:      
  By:      
 
   
 
  Title: Chairman of the Board,
President and
Chief Executive Officer

ACCEPTANCE BY KEY EMPLOYEE

The undersigned has read and understood, and hereby accepts, the terms,
conditions, and obligations and restrictions imposed hereunder, as well as the
terms, conditions and limitations of the Plan to which this Agreement is subject
and subordinate.

     
DATE:      
       
Key Employee
 
   

